                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STURGEON, et al.,                          :
                     Plaintiff,            :
       v.                                  :      CIVIL ACTION NO. 15-6829
                                           :
PHARMERICA CORP.,                          :
             Defendant.                    :


                                          ORDER

       AND NOW, this 5th day of February 2020, upon consideration of Defendant’s Motion to

Dismiss [Doc. No. 51] and Motion for Judicial Notice [Doc. No. 52] and the responses and

replies thereto, and for the reasons explained in the accompanying Memorandum Opinion, it is

hereby ORDERED that the Motions are GRANTED in part and DENIED in part as follows:

   1. The Motion for Judicial Notice [Doc. No. 52] is GRANTED as to Exhibits A, B, C, D, E,

       F, G, and H, at Doc. No. 52, GRANTED for a limited purpose as to Exhibits I, J, and K,

       at Doc. No. 77, and DENIED as to Exhibits L, M, and N, at Doc. No. 77.

   2. The Motion to Dismiss [Doc. No. 51] is GRANTED as to Relators’ claims under 31

       U.S.C. § 3729(a)(1)(G), which are hereby DISMISSED without prejudice. Relators may

       amend the First Amended Complaint by February 26, 2020.

   3. The Motion to Dismiss [Doc. No. 51] is DENIED as to Relators’ claims under 31 U.S.C.

       §§ 3729(a)(1)(A) and (B).

   4. The Motion to Dismiss [Doc. No. 51] is DENIED as to the retaliation claims.

       It is so ORDERED.

                                                  BY THE COURT:

                                                  /s/ Cynthia M. Rufe
                                                  _____________________
                                                  CYNTHIA M. RUFE, J.
